Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 09/01/2022.

Claim Objections
3.       In view of Applicant’s argument [Remarks] and amendments filed 09/01/2022, the claim objection(s) with respect to claims 1 and 13-15 and their respective dependencies have been fully considered and the objection of claims 1 and 13-15 and their respective dependencies are withdrawn.

Claim Interpretation 
4.       It is noted that the claim 15 has not been amended to recite specific hardware to perform the claimed operations and continues to use “means for” language, Thus, Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 15:  An information control apparatus for controlling a printer, the printer being configured to output sheets which are, in order, fed from a sheet feeder, printed upon and loaded in a first loader in accordance with a print instruction, the information control apparatus comprising: 
means for controlling the printer to output the sheets according to the print instruction (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU), 
means for controlling the printer to output a check sheet and load the check sheet in a second loader after the print instruction has been started but before all of the sheets have been printed upon and loaded in the second loader, the check sheet being in addition to the sheets (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU), 
means for determining whether the first loader and the second loader are the same (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU), and 
means for controlling the printer so the check sheet protrudes from the sheets when the first loader and the second loader are the same (This element is interpreted under 35 U.S.C. 112 (f) The printer controller 30 is constituted by a central processing unit (CPU), an interface, and a memory. As a result of operating in accordance with a program 310 stored in the storage unit 31, the CPU serves as a setter 301, a receiver 302, and a tray controller 303. Details of the setter 301, the receiver 302, and the tray controller 303 will be discussed later. The setter 301 is an example of a setter (Applicant Spec. Page 8, Printer Controller 30 with CPU). 

7.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Examiner’s Statement of Reasons for Allowance
8.       Claims 1-10 and 12-15 are allowed.

9.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“control the printer to output a check sheet and load the check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded, the check sheet being in addition to the sheets, 
determine whether the sheets and the check sheet are being output to a same one of the first loader or the second loader, and 
control the printer so the check sheet protrudes from the sheets when the | sheets and the check sheet are being output to the same one of the first loader or the second loader.”

	The primary prior art of record; Shiohara (US PAT. No. 7,963,517 B2) teaches in Col. 10 lines 45-57, First sheet cassette 3 and second sheet cassette 30 may be inserted into and removed from a bottom portion of housing 2 unitarily in a state where second sheet cassette 30 is pushed into the downstream end of first sheet cassette 3 as seen in the sheet feed direction. Upon insertion and removal of first sheet cassette 3 and second sheet cassette 3, sheet feed arm 6a may be moved up and down automatically. Such a structure will now be described in detail. As shown in FIGS. 4 and 5, a cam follower 43 shaped like a flat plate projects integrally from sheet feed arm 6a of a synthetic resin in a direction parallel with drive shaft 6 and extends over an auxiliary cam 44 formed on an upper surface of one of side plates 30c of second sheet cassette 30.

	Additionally, secondary prior art of record, Linder (US PG. Pub. 2004/0114157 A1) discloses in Sect. [0019], a test image on one test sheet S includes any number of test patches, forming a subset of test patches, here shown as 30, required for a calibration operation. More broadly, the test sheet can include any kind of "test images," meaning not only test patches but other types of images to test, for example, image skew, multi-image registration, orientation, etc. Also as shown, a test sheet may include an arrow to indicate to a user the direction in which to feed the sheet through a documents handler. Of course, the method can be applied to any kind of testing for monochrome printing as well. Any such method in which an output print is monitored and such monitoring can result in an adjustment to subsequent behavior of the printer can for present purposes be considered "calibration."

	Lastly, third prior art of record, Sugitani (US PG. Pub. 2007/0263244 A1) discloses in Sect. [0080], the information processing device 100 is a source of image data to be formed. It divides one page of image into a plurality of sections and supplies the divided image data to the plurality of printer units 116-1 to 116-5 making up the printer complex system 400. The medium transport device 117 feeds a print medium 206, whose width size corresponds to a range printed by an array of printer units 116-1 to 116-5. It also outputs a signal defining a print start position of each of the printer units 116-1 to 116-5 when it detects an end of the print medium.

	In particular, the closest applied art reference of Shiohara fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary and third prior arts of Linder and Sugitani does not remedy the deficiencies of the claim limitations as required by claim 1 as follows:
“control the printer to output a check sheet and load the check sheet after the print instruction has been started but before all of the sheets have been printed upon and loaded, the check sheet being in addition to the sheets, 
determine whether the sheets and the check sheet are being output to a same one of the first loader or the second loader, and 
control the printer so the check sheet protrudes from the sheets when the | sheets and the check sheet are being output to the same one of the first loader or the second loader.” since the prior arts of Shiohara, Linder and Sugitani each fails to provide adequate determination of sheet loading processing to differentiate between a first loader or a second loader being used to load specific sheet types in accordance to print instruction to output a check sheet a particular time of sheet loading processing after the print instruction but before print completion as required by the claim. 
	
10.	Therefore, whether taken individually or in combination therof, the prior arts searched, cited and of record to include Shiohara, Linder; and Sugitani fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

11.	Independent claim(s) 13-15 are essentially the same as Independent Claim 1 and refers to “A print system”, “A non-transitory computer-readable medium”, and “An information control apparatus” of Claim 1; and is therefore objected for the same reasons as applied to Claim 1 above.

12.       It follows that claims 2-10 and 12 are then inherently allowable for depending on an allowable base claim.

Regarding dependent Claim 2, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the information control apparatus according to Claim 1, wherein the check sheet is a sheet arranged in a direction with respect to a transport direction different from a direction in which is the sheets are arranged or a sheet larger than the sheets.”

	Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 1, wherein the check sheet is a predetermined specific type of sheet and the controller controls the printer so that the sheets will not be used as the check sheet.” 

Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 1, wherein the check sheet is a predetermined specific type of sheet and the controller controls the printer so that a different predetermined type of sheet is used as the check sheet.”

Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 4, wherein the predetermined specific type of sheet has a projecting portion and the controller controls the printer so that information to be printed on the projecting portion is printed on the different predetermined type of sheet.”

Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 5, wherein the different predetermined type of sheet is a same type of sheet as a currently used sheet different from the predetermined specific type of sheet or is large enough to contain the projecting portion.”

Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 1, further comprising:
a setter that displays a setting screen for setting the check sheet, 
wherein the controller controls the printer so that the sheet feeder will feed the check sheet which is set by the setter.”

Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 7, wherein a sheet arranged in a direction with respect to a transport direction different from the sheets are arranged and a sheet larger than the sheets are both set on the setting screen and the controller controls the printer so that the sheet feeder will preferentially feed a sheet arranged in a direction with respect to the transport direction different from a direction in which the sheets are arranged.”

Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 1, wherein a page corresponding to the check sheet is blank and the controller controls the printer to display a screen for checking whether the check sheet will be output.”

Regarding dependent Claim 10, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 1, wherein the check sheet is not stored in the sheet feeder and the controller controls the printer to display a screen for checking whether to use the same type of sheet as the sheets.”

Regarding dependent Claim 12, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the information control apparatus according to Claim 1, wherein the controller controls the printer so that printing based on the print instruction will temporarily stop after the check sheet is output.”

13.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677